This opinion is subject to administrative correction before final disposition.




                             Before
             STEPHENS, ATTANASIO, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Darryl SPEARMAN
                        Fireman (E-3), U.S. Navy
                              Appellant

                             No. 202100334

                        _________________________

                          Decided: 28 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 4 August 2021 by a special court-martial convened
 at Naval Station Norfolk, Norfolk, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 8 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                United States v. Spearman, NMCCA No. 202100334
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2